UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6610


STEVE LEE WALDEN MENIUS, a/k/a Radio Shack, a/k/a Mr. Fix-It,

                     Plaintiff - Appellant,

              v.

GASTON COUNTY DEPARTMENT OF SOCIAL SERVICES, in its individual
and official capacities; MR. GORDON MCBRIDE, a private attorney of Hartsville,
SC, Darlington County, in his individual and official capacities; E. FLYNN
MENIUS, JR., the estate of, in its individual capacity; BOY SCOUTS OF
AMERICA, Pee Dee Area Council, Inc., Florence, SC, in its individual and official
capacities; CITY OF HARTSVILLE, SOUTH CAROLINA’S DEPARTMENT OF
SOCIAL SERVICES, in its individual and official capacities; DR. MICHAEL
FREIDMAN, South Carolina State Forensic Psychologist, in his individual and
official capacities; JOHN DOE, Plaintiff’s guardian at time of his adoption, in his
individual and official capacities; CITY OF FLORENCE, SOUTH CAROLINA, in
its individual and official capacities; DR. DELMAR H. WILSON, Director, in his
individual and official capacities; EUGENE J. JONES, Scout Executive, April 21st
1968, in his individual and official capacities,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:20-cv-00043-MR)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Steve Lee Walden Menius, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Steve Lee Walden Menius appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915(e)(2)(B) and denying his motion to amend. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Menius v. Gaston Cnty. Dep’t of Soc. Serv., No. 3:20-

cv-00043-MR (W.D.N.C. Apr. 1, 2021). We deny Menius’ motion to appoint counsel and

his motion to add or amend the caption and we dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3